Citation Nr: 1546005	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  09-14 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression, schizophrenia, schizoaffective disorder, posttraumatic stress disorder (PTSD), and bipolar disorder.  


REPRESENTATION

The Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

Amanda Radke, Associate Counsel 





INTRODUCTION

The Veteran, who is the appellant in this case, served honorably on active duty from April 1962 to May 1965.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2004 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, denied service connection for depression.  

An original claim for service connection for depression was received on April 20, 2004.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  VA treatment records note that the Veteran has diagnoses of schizophrenia, schizoaffective disorder, and bipolar disorder.  The claim on appeal has, therefore, been recharacterized to conform to Clemons.  

In a March 2006 correspondence, the Veteran "withdrew" his claim for depression and requested to file a new claim for schizoid personality disorder and schizotypal personality disorder.  The Board finds that, to the extent that the Veteran "withdrew" the claim for depression, this correspondence did not affect the underlying claim for service connection for an acquired psychiatric disorder, and the appeal for service connection for an acquired psychiatric disorder was pending until the RO issued the statement of the case in January 2008.  

In January 2008, after the statement of the case was issued, the Veteran submitted correspondence to the RO regarding his claim for service connection for a psychiatric disability, which included authorization to release medical records, a statement regarding PTSD stressors, service treatment records, and a VCAA notice response.  The Court has held that there is a "liberal reading requirement" for interpreting the Board's jurisdiction.   See Douglas v. Derwinski, 2 Vet. App. 435, 438-40 (1992); see also 38 U.S.C.A. §7104(a) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record and applicable provisions of law").  Because the January 2008 correspondence specifically addressed the issue of a psychiatric disorder that was being appealed, the Board accepts this correspondence as a timely substantive appeal, in lieu of a VA Form 9.  See 38 C.F.R. § 20.202 (2015).  


FINDINGS OF FACT

1.  The Veteran has a current diagnosis of paranoid schizophrenia with depressed mood.  

2.  Schizophrenia was not "noted" upon entry to active service in April 1962.  

3.  Schizophrenia did not clearly and unmistakably exist prior to service.  

4.  Chronic symptoms of a psychosis of schizophrenia manifested in service.  

5.  Symptoms of schizophrenia have been continuous since service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for schizophrenia have been met.  See 38 U.S.C.A. §§ 1110, 1112, 1111, 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5126 (West 2014); 38 C.F.R. 
§§ 3.159, 3.326(a) (2015).  In the present case, the Board is granting the claim for service connection for schizophrenia.  This decision constitutes a full grant of the benefits remaining on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Presumption of Soundness 

A veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Review of the service treatment records reveals that, at the service induction examination, the Veteran was assessed as psychiatrically normal.  See April 1962 report of medical history; April 1962 report of medical examination.  As stated above, only such conditions as are recorded in examination reports are to be considered as noted; therefore, the Board finds that a preexisting acquired psychiatric disorder was not "noted" at service entrance.  38 U.S.C.A. § 1111;	 38 C.F.R. § 3.304(b).    

Because a preexisting psychiatric disorder was not noted at service entrance or examination, the burden shifts to VA to demonstrate by clear and unmistakable evidence both that a psychiatric disorder preexisted service and was not aggravated by service.  The Board finds that the presumption of soundness has not been rebutted in this case because the evidence is not clear and unmistakable that a psychiatric disorder (schizophrenia) preexisted service.  

The evidence tending to show that a psychiatric disorder preexisted service includes lay statements regarding the Veteran having an explosive temper and trouble at school and with others prior to service, and a VA examiner's opinion that the psychiatric disorder preexisted service.  Pursuant to a March 2013 Board remand, an August 2013 VA examination was conducted.  The VA medical examiner opined that the Veteran has an Axis I diagnosis of paranoid schizophrenia with depression that was less likely than not caused by or related to service because the Veteran's psychiatric disorder appeared to have preexisted service.  The VA examiner based this opinion on statements from the Veteran's daughter that she was told that others were afraid of the Veteran growing up because he had an explosive temper, that he at one time beat a horse after it bit his sister, that he did not get along with teachers, and that he often got into fights in school.  

The evidence weighing against a finding that a psychiatric disorder, including schizophrenia, clearly and unmistakably preexisted service includes the Veteran's denial of pre-service schizophrenia.  There is no documentary or even lay evidence of pre-service psychiatric diagnosis or treatment.  Additionally, the evidence of pre-service symptoms is from the Veteran's daughter, who was not alive at that time, so did witness the Veteran's pre-military behaviors.  The Veteran's statements that he did not get along with teachers and got into fights at school do not meet the threshold of clear and unmistakable evidence to rebut the presumption of soundness that the Veteran suffered from schizophrenia prior to service.  Such history of pre-service trouble shows some problems at school and home, but does not show symptoms such as delusions, hallucinations, disorganized speech, grossly disorganized or catatonic behavior, or negative symptoms such as affective flattening, alogia (inability to speak or poverty of speech), or avolition (loss of will to accomplish purposeful acts) that might be attributable to a psychosis, including schizophrenia.  See DSM-IV (showing that schizophrenia diagnosis is based on two or more of characteristic symptoms).   

For these reasons, the Board finds that the burden on VA to rebut the presumption of soundness has not been met because the evidence does not show by clear and unmistakable evidence that the disability preexisted service; therefore, the Veteran is presumed to have been psychiatrically sound at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  Because the presumption of soundness is not rebutted, this case converts to one for direct service connection.  See Wagner,   370 F.3d at 1096.  

Service Connection for Schizophrenia 

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

In this case, the Veteran has been diagnosed with paranoid schizophrenia, which is a psychotic disorder.  See August 2013 VA examination reports; see also Diagnostic and Statistical Manual of Mental Disorders at 53 (Am. Psychiatric Ass'n 5th ed.) 2013 (DSM-5).  A psychosis is a serious mental disorder (as schizophrenia) characterized by defective or lost contact with reality often with hallucinations or delusions.  "Psychosis" is specifically defined in the DSM-IV as a mental disorder (psychotic disorder) characterized by gross impairment in reality testing as evidenced by delusions, hallucinations, markedly incoherent speech, or disorganized and agitated behavior, usually without apparent awareness on the part of the patient of the incomprehensibility of this behavior.   The term "psychosis" is also used in a more general sense to refer to mental disorders in which mental functioning is sufficiently impaired as to interfere grossly with the patient's capacity to meet the ordinary demands of life.  Dorland's Illustrated Medical Dictionary 1573 (31st ed. 2007). 

Psychosis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in service symptoms and "continuous" post-service symptoms apply.  For a chronic disease, such as psychosis, service connection may be established under  38 C.F.R. § 3.303(b) if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Continuity of symptomatology after service is required where a condition noted during service is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b).

The presumptive service connection provisions based on "chronic" in-service symptoms and "continuity of symptomatology" after service under 38 C.F.R. 
§ 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 
718 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. 
§ 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including psychosis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.      § 1154(a) (West 2014); 38 C.F.R. § 3.303(a). 

A lay person is competent to report on the onset and reoccurrence of his or her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  See 38 U.S.C.A.	 § 1154(a); 38 C.F.R. § 3.303(a).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  As with all claims, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran generally contends that his acquired psychiatric disorder began in service.  See August 2007 statement on VA Form 9.  Initially, the Board finds that the Veteran has a current diagnosis of schizophrenia.  At the August 2013 VA examination, the Veteran was diagnosed with paranoid schizophrenia with depressed mood, satisfying the first prong of service connection.  

Next, the Board finds that the weight of the evidence is at least in equipoise regarding whether the Veteran experienced in-service onset of symptoms of psychosis (schizophrenia).  In September 1964, the Veteran was admitted to a hospital for inpatient psychiatric treatment after a fist fight in the barracks, where the Veteran claimed he hit his head and did not remember what happened.  See September 1964 service treatment records.  At that time, it was noted that the Veteran was combative and hostile, and there was no evidence of a thinking disorder or psychotic ideation.  Additional notes state that the Veteran would say nothing, "seems to be in a sort of stupor," and his response to stimuli was very poor.  It was also noted that the Veteran was very quiet and unsociable.  At that time, the diagnosis was schizoid personality disorder, chronic, mild, manifested by immaturity, impulsivity, and poor interpersonal relationships.  Id.  Furthermore, a January 1965 mental hygiene report diagnosed immature personality manifest by lability, residual hostility, and temper outbursts.  Military personnel records reveal that the Veteran was court martialed twice in 1964 for going AWOL and for failing to obey a lawful order.  

Review of the VA treatment records and VA examination demonstrate that the Veteran believed that during service he was subject to homosexual assaults, homosexual harassment, racial attacks, and a report of napalm bombing while on base, which could not be verified and were regarded as delusions.  See August 2013 VA examination report; March 2007 VA treatment records; January 2007 VA treatment records; see also April 2008 A.L. medical opinion.  As the weight of the evidence, including contemporaneous service treatment records and the Veteran's contemporaneous in-service reports, show that such later claimed events by the Veteran did not happen in service, the evidence is consistent with the psychiatric examiners' assessments that such reporting were delusions.  These more recent assertions by the Veteran that are entirely inconsistent with the other evidence of record provides some evidence of the delusional nature of the Veteran's reports of history, thus providing some evidence of the presence of a psychotic disorder.  

Furthermore, as discussed above, the Veteran was afforded a VA examination to assist in determining the nature and etiology of the psychiatric disability in August 2013.  At that time, the VA examiner opined that the Veteran's psychiatric disorder preexisted service and that the Veteran did not clearly have psychotic symptoms during the military.  The VA examiner based this opinion on the assumption that psychotic symptoms would have been reported in service and that the delusions the Veteran currently has began many years after service.  Nonetheless, the Board finds that this opinion that the condition preexisted service cannot be afforded any probative value as it is based on an inaccurate factual premise of preexisting psychotic symptoms or psychotic disorder and does not provide sufficient rationale.  As stated above, as a legal matter, the Board finds that the presumption of soundness has not been rebutted, and therefore any finding that the Veteran's psychiatric symptoms preexisted service is an inaccurate factual premise.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  Additionally, the Board finds that the opinion that the Veteran did not have psychotic symptoms during service to have little probative value, given the Veteran's reports of delusions of homosexual attacks and harassment, racially motivated assaults, and being present for a napalm bombing.  The VA examiner opined the Veteran's post-service reports of sexual assault and harassment delusions were not present in service but began later in life; however, the examiner did not provide any rationale for this explanation.  Therefore, the Board finds that the opinion should be afforded little probative value, and that the Veteran did experience symptoms of psychosis, manifested by delusions of homosexual assaults and harassment, while in service.  

Lastly, the Board turns to whether the Veteran experienced symptoms of psychosis continuously since service.  VA treatment records indicate that the Veteran has experienced hallucinations since service for the last 40 years, and repeatedly talked about delusions of homosexual sexual assaults and harassment.  See March 2007 VA treatment records.  Additionally, the Veteran reported having three marriages which all resulted in divorce because of his "Dr. Jekyll and Mr. Hyde" personality.  See February 2006 VA treatment records.  The Veteran's daughter reported that 

while she was a child the Veteran had a bad temper, that he was very anxious, needed things perfectly in order, could explode "all of a sudden," and that the Veteran once "beat a man until his eyes were out of his head."  See August 2013 VA examination report.  The Veteran reported that in 1966 he was arrested for attempted murder.  Id.  Furthermore, the Veteran reported that in 1998, he filed for bankruptcy after an increase in psychiatric symptoms led him to neglect his business.  See July 2006 VA treatment records.  The August 2013 VA examination, however, noted that the symptoms did not prevent the Veteran from functioning and holding a job after service.  

The Board finds that the evidence is in equipoise regarding whether the Veteran experienced continuous symptoms of psychosis after service.  Although the Veteran was not specifically diagnosed with schizophrenia in active service, such is not required.  See 38 C.F.R. § 3.303(d) (providing service connection may be granted for any disease diagnosed after service when the evidence establishes in-service incurrence).  Additionally, while the Veteran was able to hold and maintain employment for many years, that does not preclude the Veteran having active hallucinations or delusions during that time period.  

The evidence of record demonstrates some psychotic symptoms in service and the Veteran and his family members have reported continued psychiatric symptoms since service separation that were later diagnosed as schizophrenia.  The Board finds that the Veteran's reports of schizophrenic symptomatology since service separation, in the context of the demonstrated in-service psychiatric symptoms and current diagnoses, are sufficient to place in equipoise the question of whether the current schizophrenia was incurred in service, that is, began during service and has continued since service.  For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that, based on continuous post-service psychiatric 

symptoms, presumptive service connection for schizophrenia (a psychosis) is warranted under 38 C.F.R. § 3.303(b) . 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of presumptive service connection renders moot all other theories of service connection.


ORDER

Service connection for schizophrenia is granted. 




____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


